ORDEN IV
El 20 de enero de 1995, mediante la Orden Administra-tiva Núm. XI, se establecieron una serie de normas básicas de transición sobre las Reglas de Procedimiento Criminal para poder implantar la Ley de la Judicatura de Puerto Rico de 1994.
Hasta tanto se completen los recursos humanos y es-tructurales para atemperar el orden procesal vigente a la nueva Ley de la Judicatura de Puerto Rico de 1994, según enmendada, requieren atención inmediata los procedi-mientos anteriores al juicio. Aquellos procedimientos pos-*960tenores al juicio están debidamente atendidos por los Re-glamentos del Tribunal de Circuito de Apelaciones y de este Tribunal. Además, la Ley 251 de 25 de diciembre de 1995 enmendó la Regla 194 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, conforme al inciso (7) de la Orden Adminis-trativa XI.
El Art. 9.103(b) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 23k) coincide con la Sec. 18 de la Ley de la Judicatura de 1952 (4 L.P.R.A. see. 181) en lo pertinente a las facultades del Tribunal de Distrito. Los Jueces de Distrito permanecerán en funciones durante los próximos años durante el proceso de abolición como una subsección del Tribunal de Primera Instancia (Art. 9.001 (4 L.P.R.A. sec. 23c)). Tomando en consideración nuestro Sis-tema Judicial unificado en cuanto a jurisdicción y funcio-namiento, no hay impedimento alguno para que los Jueces de Distrito, donde los hubiese, continúen desempeñando todas las funciones que actualmente desempeñan.
Con el propósito de actualizar y extender la vigencia de las Reglas Transitorias de Procedimiento Criminal, se sus-tituye la Orden Administrativa Núm. XI de 20 de enero de 1995 y, en su lugar, se dicta esta Orden Administrativa IV con las Reglas Transitorias de Procedimiento Criminal si-guientes:
1. Las vistas preliminares para determinar causa probable para acusar podrán ser celebradas ante Jueces Su-periores o Jueces Municipales.
2. Las vistas de determinación de causa para arresto y para acusación en alzada se ventilarán ante Jueces Supe-riores, cuyas salas sean designadas por el Juez Adminis-trador Regional, previa delegación del Juez Presidente.
3. La solicitud de determinación de causa para arresto en alzada se presentará en la Secretaría del Tribunal.de Primera Instancia de la sala donde correspondería conti-nuar los procedimientos de haberse determinado causa. *9614. La solicitud de vista preliminar en alzada será pre-sentada en la Secretaría del Tribunal de Primera Instancia de la sala donde correspondería presentar la acusación de haberse determinado causa probable.
5. Toda solicitud de revisión de fianza dispuesta en la Regla 218 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, será atendida por un Juez Superior de la Región Judicial con competencia para conocer la causa.
6.
(a) Cuando de acuerdo por lo prescrito en la Regla 22(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, se reciba el expediente de una caso en la Secretaría de alguna sala del Tribunal de Primera Instancia para el procesamiento por delito menos grave, se procederá en dicha sala a la celebra-ción del juicio y la denuncia remitida servirá de base a éste.
(b) Cuando el expediente fuese remitido a la Secretaría de alguna sala del Tribunal de Primera Instancia para la continuación de los procedimientos ante un Juez Superior, en caso por delito grave o por delito menos grave, en el cual haya derecho a juicio por jurado, el Secretario lo remitirá inmediatamente al fiscal correspondiente.
(c) El pliego acusatorio se presentará en la sala corres-pondiente donde habrá de ventilarse la causa.
7. La asignación de un Juez Municipal para atender los asuntos dispuestos en el Art. 5.004(II)(20) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22p(II)(20), se efectuará mediante una Orden del Juez Presidente a solicitud del Juez Administrador de la Región Judicial.
8. Aquellas Reglas de Procedimiento Criminal en las cuales se establezca que la competencia es del Tribunal Superior, se entenderá Tribunal de Primera Instancia a ser atendido por un Juez Superior, a no ser que otra cosa se disponga por ley.
*9629. Aquellas Reglas de Procedimiento Criminal que se refieran a Tribunal de Distrito o Tribunal Municipal se en-tenderá que se refieren a Tribunal de Primera Instancia a ser atendidos por el Juez Municipal o por los Jueces de Distrito adscritos a la subsección del Tribunal de Primera Instancia, a no ser que otra cosa se disponga por ley.
10. Donde se mencione en la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, que el Juez Superior, el Juez de Distrito o el Juez Municipal adscritos al Tribunal de Primera Instancia tiene facultad para actuar en determinados casos o etapas procesales, se referirá a competencia.
Esta Orden Administrativa entrará en vigor el 1ro de julio de 1999.

Publíquese.

Lo decretó y firma.
(Fdo.) José A. Andréu Gracia

Juez Presidente del Tribunal Supremo

CERTIFICO:
(Fdo.) Mercedes M. Bauermeister

Directora Administrativa de los Tribunales